Citation Nr: 9921070	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to July 15, 1996 for an 
increased disability evaluation for the veteran's residuals of a 
right knee injury with total knee replacement, to include a 100 
percent disability evaluation following surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.  The veteran 
served in active service from May 1956 to October 1967. 

Additionally, in the March 1998 substantive appeal, the veteran 
requested reconsideration of a claim for service connection for a 
left knee disorder.  However, as the only issue currently before 
the Board is that set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran underwent a total right knee replacement at a 
private hospital on March 5, 1993.

3.  A claim for an increased evaluation for the veteran's right 
knee disability was received on July 15, 1996.

4.  The RO granted a 30 percent disability evaluation for the 
veteran's right knee disability effective July 15, 1996. 


CONCLUSION OF LAW

The requirements for an effective date prior to July 15, 1996 for 
an increased disability evaluation for the veteran's residuals of 
a right knee injury with total knee replacement, to include a 100 
percent disability evaluation following surgery, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in an October 1997 statement from the 
veteran's representative, the representative indicated that the 
veteran was in disagreement with the December 1996 rating 
decision as the RO committed clear and unmistakable error (CUE) 
in failing to obtain the veteran's treatment records for his 1993 
total right knee replacement.  As well, the representative noted 
that the RO committed CUE in failing to award a temporary total 
rating for convalescence under 38 C.F.R. § 4.30 following the 
total knee replacement procedure.

In this regard, the Board observes that a clear and unmistakable 
error claim is a collateral attack on a final VA RO decision.  
See Wamhoff v. Brown, 8 Vet. App. 517, 519 (1996) (citing Smith 
(William) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994)).  As such, 
there must be a decision which was clearly and unmistakably 
erroneous.  Indeed, the provisions of 38 C.F.R. § 3.105 which the 
veteran's representative seeks to apply to the December 1996 
rating decision, contemplate a "decision" by the RO. However, 
for the application of section 3.105, the law requires a 
"[p]revious determinations which are final and binding . . . 
[and which] will be accepted as correct in the absence of clear 
and unmistakable error."  38 C.F.R. § 3.105(a) (1998).  In this 
case, the Board finds that, as the December 1996 rating decision 
is currently on appeal, such rating decision does not constitute 
a final decision, and thus, the provisions established under 38 
C.F.R. § 3.105 are not for application in this case.  As such, 
the Board has reframed the veteran's claim as a claim of 
entitlement to an effective date prior to July 15, 1996 for an 
increased disability evaluation for the veteran's residuals of a 
right knee injury with total knee replacement, to include a 100 
percent disability evaluation following surgery. 

As a further preliminary matter, the Board finds that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has presented 
a claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to the 
claim. The Board is also satisfied that all relevant facts have 
been properly and sufficiently developed. Accordingly, no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Historically and procedurally, the Board notes that, in a 
February 1970 rating decision, the veteran was awarded service 
connection and a 10 percent disability evaluation for 
postoperative residuals of a right knee injury under Diagnostic 
Code 5257, effective September 1969.  On March 5, 1993, the 
veteran underwent a total right knee replacement at a private 
hospital.  And, on July 15, 1996, he submitted a claim for an 
increased disability evaluation for his service connected right 
knee disability.  As a result, in a December 1996 rating 
decision, the RO awarded the veteran a 30 percent disability 
evaluation effective July 15, 1996 for his right knee disability.  
At that time the veteran's disability was recharacterized as the 
residuals of a right knee injury with total knee replacement, and 
was evaluated under Diagnostic Codes 5257 and 5055.

The evidence of record shows that in November 1990, as part of a 
request to reopen a claim for service connection for a left knee 
disorder, the RO received copies of the veteran's treatment 
records from the Maryview Medical Center dated September 1990.  
These records show the veteran was treated for degenerative 
arthritis of both knees, and describe a total left knee 
replacement procedure performed on the veteran.  Subsequently, in 
a December 1990 rating decision, the RO declined to reopen the 
claim.  Additionally, in July 15, 1996, the RO received copies of 
the veteran's treatment records from the Orthopaedic Surgery, 
LTD, dated from August 1990 to December 1993, as well as copies 
of his records from the Maryview Medical Center dated from 
September 1990 to March 1993.  Such records show the veteran was 
hospitalized for a total right knee arthroplasty between March 5, 
1993 and March 8, 1993.  No additional statements or evidence 
regarding the veteran's service connected right knee disability 
was received by the RO between November 1990 and July 1996.

Furthermore, in September 1996, the RO received copies of the 
veteran's treatment records from Rene Gutierrez, M.D., dated from 
December 1994 to August 1996, which contain notations dated July 
1996 indicating the veteran had a diagnosis of status post right 
total knee arthroplasty, as well as that his prosthesis appeared 
well positioned with no evidence of loosening or other 
complications.  Lastly, an October 1996 VA examination report 
reveals the veteran's right knee range of motion was from 10 to 
115 degrees, with no crepitation, patellofemoral hesitation, 
joint line tenderness, instability or swelling; the veteran's 
range of motion was deemed to be excellent and within normal 
limits, although slightly decreased.

Under the schedule for rating disabilities, the replacement of 
either knee joint with a prosthesis warrants a 100 percent for a 
one year period following implantation of the prosthesis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  The notes following 
Diagnostic Code 5055 indicate that this period commences at the 
conclusion of the initial grant of a total rating for one month 
following hospital discharge pursuant to 38 C.F.R. § 4.30.  In 
addition, special monthly compensation is assignable during the 
100 percent rating period the earliest date permanent use of 
crutches is established.  See 38 C.F.R. § 4.30.  Thereafter, a 60 
percent evaluation is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in the 
affected extremity.  The minimum evaluation is 30 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Intermediate degrees of 
residual weakness, pain, or limitation of motion, the disability 
will be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

With respect to the claim of entitlement to a temporary total 
(100 percent) rating for convalescence under 38 C.F.R. § 4.30, 
such claim is considered to be a claim for an increase in 
benefits under 38 C.F.R. § 3.400(o), which also is applicable to 
the veteran's claim for an effective date prior to July 15, 1996 
for a schedular increased disability evaluation for his residuals 
of a right knee injury with total knee replacement.  Under 
section 3.400(o), except as otherwise provided, the effective 
date for entitlement to an increase in compensation is the date 
of receipt of the claim or the date the entitlement arose, 
whichever is later.   See 38 U.S.C.A. § 5110 (West 1991); see 
38 C.F.R. § 3.400(o)(1) (1998).  However, if it is factually 
ascertainable that an increase in disability occurred prior to 
the date of claim, and a claim for an increased disability 
evaluation is received within a one year period from the date 
that it became factually ascertainable that an increase in 
disability occurred, then the applicable effective date is the 
earliest date between the date that it became factually 
ascertainable that an increase in disability occurred and the 
date of claim; otherwise, the date of receipt of claim is the 
applicable effective date.  See 38 U.S.C.A. § 5110(b)(2) (West 
1991); see 38 C.F.R. § 3.400(o)(2) (1998).  See also Harper v. 
Brown, 10 Vet. App. 125 (1997).

After a review of the evidence, the Board finds that the evidence 
shows that, as of March 5, 1993, it became factually 
ascertainable that an increase in the veteran's right knee 
disability had occurred.  However, as the veteran failed to 
submit a claim for an increased disability evaluation within a 
one year period from March 5, 1993, the appropriate effective 
date for any award of an increased disability evaluation for the 
veteran's right knee disability is July 15, 1996, the date of 
claim.  See 38 U.S.C.A. § 5110 (West 1991); see 38 C.F.R. 
§ 3.400(o)(2) (1998); see Harper v. Brown, 10 Vet. App. 125 
(1997).

Furthermore, as the evidence of record does not support a finding 
that the veteran required a convalescence period through July 15, 
1996, and more than one year has passed since the implantation of 
his right knee prosthesis in March 1993, his entitlement to a 100 
percent disability evaluation under 38 C.F.R. section 4.30 or 
section 4.71a, Diagnostic Code 5055, lapsed before his claim was 
filed.  See Harper, supra; see  generally Cloud v. Brown, No. 95-
490, 1996 U.S. Vet. App. LEXIS 463, at 7-8 (Vet. App. July 15, 
1996) (being cited not as precedent, but as persuasive 
authority).  As such, the claim of entitlement to an effective 
date prior to July 15, 1996 for an increased disability 
evaluation for the veteran's residuals of a right knee injury 
with total knee replacement, to include a 100 percent disability 
evaluation following surgery, is denied. 

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there is 
an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule must 
be applied to the claim, and thus, the claim must be resolved in 
favor of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, after reviewing the evidence of record, the Board finds 
that the evidence is not in relative equipoise, and thus, the 
benefit of the doubt rule does not apply to this case.  


ORDER

Entitlement to an effective date prior to July 15, 1996 for an 
increased disability evaluation for the veteran's residuals of a 
right knee injury with total knee replacement, to include a 100 
percent disability evaluation following surgery, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

